Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered June 1, 1999, convicting her of kidnapping in the first degree, manslaughter in the first degree, and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Hay, 274 AD2d 434). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s argument regarding alleged prosecutorial misconduct during summation is unpreserved for appellate review (see, CPL 470.05 [2]; People v Tardbania, 72 NY2d 852; People v Jian Guo Xia, 255 AD2d 525). In any event, the comments alleged to be inflammatory and prejudicial were all either fair comment on the evidence (see, People v Ashwal, 39 NY2d 105), responsive to arguments presented in the defense *469counsel’s summation (see, People v Galloway, 54 NY2d 396), or harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Smith, J.P., Goldstein, McGinity and H. Miller, JJ., concur.